Case 2:19-cv-00459-DAK-DAO Document 45 Filed 01/30/20 PageID.304 Page 1 of 2



                                                                                                FILED
                                                                                  ;: . r: ls TH l CT Cn !Jr~ T

                                                                                 n,n
                                                                                Z,;,cU          .J (1
                                                                                            IHJ ·:i
                                                                                           J:h,     .,     1-")
                                                                                                           .~   I·• I 3
  Rebecca Evans, # 16846
  LawHQ, LLC
  299 S, Main St, #1300
  Salt Lake City, UT 84111                                                           ...   ········-···········"-····---
  Telephone: (385) 233-6612 ext. 3152
  Emai I: rebecca@lawhq ,com

  Attorney for Plaintiff


                            UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
                  Court Address: 351 South West Temple, Salt Lake City, UT 84101


   THOMAS ALVORD, an individual,

               Plaintiff,
                                                                APPLICATION FOR
   V,                                                         WRIT OF GARNISHMENT

   QUICK FI CAPITAL INC., a corporation;
   DANIEL HARDWICK individually and as                         Civil No.: 2:19-CV-000459
   CEO of Hardwick Investors Group LLC dba                      Senior Judge Dee Benson
   Quick Fi Capital; and TEXNICHA
   OUTSOURCING SOLUTION, a
   corporation,

               Defendants.


           The Plaintiff hereby applies for a writ of garnishment against Defendant Texnicha

  Outsourcing Solution on the following grounds:

        1. That judgment was entered in the above-cited action requiring the payment of money in

           the amount of $51,000.00. The amount that remains due on the judgment is $51,000.00,

        2. That the property to be seized does not consist of earnings from personal services, but is

           wholly funds received by Defendant corporation Texnicha Outsourcing Solution,



                                                   1 of2
Case 2:19-cv-00459-DAK-DAO Document 45 Filed 01/30/20 PageID.305 Page 2 of 2




        deposited into owner Mark Taliman's Xoom account by telemarketing corporations. The

        funds to be seized are held in or consistently transferred to the following Xoom (PayPal)

        account:

                 Account Owner: Mark Taliman (alternatively known as Texnicha Outsourcing
                                             Solutions)
                 Address: El Dorado Subdivision, Cebu City, Philippines, 6014
                 Phone number: 09324127555
                 Email: texnicha@gmail.com

     3. No other persons beyond the account owner and no other creditors are known to claim an

         interest in the property.

     4. The garnishee fee established by Utah Code Section 78A-2-2 I 6 is attached.




   Date: January 30, 2020                              Respectfully submitted,

                                                       Isl Rebecca Evans
                                                       Rebecca Evans
                                                       Attorney for Plaintiff




                                               2 of2
